                                      1   DAVID S. LEE, ESQ.
                                          Nevada Bar No.: 6033
                                      2   ELIZABETH C. SPAUR, ESQ.
                                          Nevada Bar No. 010446
                                      3   LEE, HERNANDEZ, LANDRUM
                                          & GAROFALO
                                      4   7575 Vegas Drive, Suite 150
                                          Las Vegas, Nevada 89128
                                      5   (702) 880-9750
                                          Fax; (702) 314-1210
                                      6   dlee@lee-lawfirm.com
                                          bspaur@lee-lawfirm.com
                                      7   Attorneys for Defendant,
                                           TOW PROPERTIES, LLC IV
                                      8
                                                                      UNITED STATES DISTRICT COURT
                                      9
                                                                              DISTRICT OF NEVADA
                                     10
                                           BANK OF AMERICA, N.A.                             CASE NO.: 2:17-cv-01857-KJD-EJY
                                     11
LEE, HERNANDEZ, LANDRUM & GAROFALO




                                                                     Plaintiff,
                                     12                                                      AMENDED STIPULATION AND
       7575 VEGAS DRIVE, SUITE 150




                                           vs.                                               ORDER TO EXTEND DEADLINE TO
           LAS VEGAS, NV 89128




                                     13                                                      FILE OPPOSITION TO BANK OF
                                           PEPPERTREE HOMEOWNERS                             AMERICA, N.A.’S PARTIAL MOTION
               (702) 880-9750




                                     14    ASSOCIATION and TOW PROPERTIES,                   FOR SUMMARY JUDGMENT
                                           LLC IV,
                                     15
                                                                     Defendants.
                                     16

                                     17          Pursuant to LR IA 6-1 and LR 26-4, Defendant, Tow Properties, LLC IV (“TOW”),

                                     18   through its counsel of record, David S. Lee, Esq. and Elizabeth C. Spaur, Esq., Plaintiff, Bank of
                                     19
                                          America, N.A. (“BANA”), through its counsel of record, Melanie D. Morgan, Esq. and Tenesa
                                     20
                                          Powell, Esq., submitted to a Stipulation and Order to extend the deadline for TOW to file an
                                     21
                                          Opposition to BANA’s Partial Motion for Summary Judgment, due on January 2, 2020.
                                     22
                                                 In the Stipulation, previously filed with the Court, TOW and BANA stipulated to extend
                                     23
                                          the deadline to January 11, 2020, which is a Saturday. The Stipulation should have read that the
                                     24
                                          parties agree to extend the deadline for TOW to file an Opposition to BANA’s Partial Motion for
                                     25
                                          Summary Judgment to January 16, 2020.
                                     26
                                                 In an effort to conserve litigation costs and allow the parties to focus on these discussions,
                                     27
                                          TOW and BANA have agreed to stipulate to allow TOW until January 16, 2020 to file a response
                                     28
                                                                                       1
                                      1   to BANA’s Partial Motion for Summary Judgment, in the event TOW and BANA do not reach a

                                      2   settlement by that date.

                                      3   Dated this 6th day of January, 2020            Dated this 6th day of January, 2020

                                      4   LEE, HERNANDEZ, LANDRUM &                             AKERMAN LLP
                                          GAROFALO
                                      5
                                          /s/ Elizabeth Spaur                                   /s/ Tenesa Powell
                                      6   DAVID S. LEE, ESQ.                                    MELANIE D. MORGAN, ESQ.
                                      7   Nevada Bar No. 6033                                   Nevada Bar No. 8215
                                          ELIZABETH C. SPAUR, ESQ.                              TENESA POWELL, ESQ.
                                      8   Nevada Bar No. 10446                                  Nevada Bar No. 12448
                                          7575 Vegas Drive, Suite 150                           1635 Village Center Circle, Suite 200
                                      9                                                         Las Vegas, Nevada 89134
                                                                                                Attorneys for Bank of America, N.A
                                     10

                                     11
LEE, HERNANDEZ, LANDRUM & GAROFALO




                                                                                  ORDER
                                     12          IT IS ORDERED that the deadline for TOW to file its Opposition to BANA’s Partial
       7575 VEGAS DRIVE, SUITE 150
           LAS VEGAS, NV 89128




                                     13   Motion for Summary Judgment is January 16, 2020.
               (702) 880-9750




                                     14                   1/15/2020
                                                 DATED: __________________________
                                     15

                                     16                                                  ______________________________
                                     17                                                  UNITED STATES DISTRICT
                                                                                         JUDGE
                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                                 2
